Citation Nr: 1329787	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left big toe disability, including as secondary to service-connected varicose veins of the right and left legs.

2.  Entitlement to service connection for a right knee disability, including as secondary to service-connected varicose veins of the right and left legs.

3.  Entitlement to service connection for a left knee disability, including as secondary to service-connected varicose veins of the right and left legs.

4.  Entitlement to service connection for a right ankle disability, including as secondary to service-connected varicose veins of the right and left legs.

5.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected varicose veins of the right and left legs.

6.  Entitlement to service connection for gout, including as secondary to service-connected varicose veins of the right and left legs.

7.  Entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the left leg.

8.  Entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the right leg.

9.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a fifth metacarpal fracture of the right hand with degenerative joint disease.

10.  Entitlement to a disability rating in excess of 10 percent prior to June 28, 2012, and in excess of 30 percent after June 28, 2012, for service-connected bilateral hearing loss.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel








INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2012, the Board remanded the above issues for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The May 2012 Board remand referred to the agency of original jurisdiction (AOJ) for appropriate action the Veteran's claim of entitlement to service connection for a right great toe disability. However, no action was taken on this claim while the appeal was in remand status.  Therefore, the claim is once again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim for a TDIU, at the time of the Board's May 2012 remand it appears that the AOJ had in its possession a temporary claims file that included evidence not found in the record that the Board had before it.  Specifically, the temporary claims file contained, among other things, an April 2012 VA Form 9, Appeal to Board of Veterans' Appeals, in which the Veteran requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board hearing) in connection with his claim for a TDIU.  Moreover, the record does not show that the Veteran either withdrew this Travel Board hearing request or that a Travel Board hearing was scheduled.  Therefore, the Board finds that a remand to provide the Veteran with the Travel Board hearing he requested is required.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

As to all of the other issues on appeal, the testimony that the Veteran may provide at his hearing has the potential to be additional pertinent evidence as to these other issues.  Therefore, the Board finds that they are inextricably intertwined with the claim for a TDIU and adjudication of these other issues must be held in abeyance until after the Veteran has his opportunity to testify at his Travel Board hearing.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the RO/AMC for the following action:

The Veteran should be scheduled for a hearing before a traveling Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

